Moyer, C.J.,
concurring. I write for the sole purpose of clarifying any perception created by a dissenting opinion that the issuance of the “mandate” in this case was anything but regular and according to the practice that is followed in every other case. The dissent asserts: “Indeed, what is irregular and improper is the issuance of a mandate with the original decision.” However, nothing irregular occurred because no mandate was in fact issued with the original decision.
It is helpful to know what the practice of the court has been for as many years as anyone can remember. When the court decides a case on the merits, the Clerk’s office prepares the mandate at the same time that it prepares the judgment entry. The Chief Justice signs both. Signing the mandate is not the same as issuing the mandate. Issuance of the mandate means to send the mandate or to deliver it to the proper court. Therefore, the fact that a mandate contains the signature of the Chief Justice does not mean that the Chief Justice has issued the mandate. That is a function of the Clerk’s office.
Typically, a judgment entry orders the losing party to pay the costs of the action. The trial court enforces the Supreme Court’s order regarding pay*1215ment of costs. Therefore, in order to put the trial court on notice of the amount of the recoverable costs, these costs are listed on the mandate that will eventually be sent to the trial court rather than on the entry.
When the judgment entry is announced, the Clerk sends certified copies of the judgment entry to the parties. At the same time, the Clerk sends courtesy copies of the mandate to the attorneys for the parties. These copies are stamped “for your information” and are sent solely to apprise the parties of the amount of recoverable costs. This has been the practice for years and years and is followed in every case. The actual mandate is not issued to the trial court at this time but is held by the Clerk’s office pursuant to Rule IX of the Supreme Court Rules of Practice.
In accordance with Rule IX, the Clerk issues the mandate ten days after the announcement of the merit decision, unless a motion for rehearing is filed. If a motion for rehearing is not filed within the ten-day time period, the mandate is issued and issuance of the mandate is docketed. If a motion for rehearing is filed within the ten days, the mandate is not issued.
In this case, the mandate was signed by the Chief Justice on August 14, 1991, the same day the judgment entry was signed. The mandate was held by the Clerk’s office for ten days pursuant to Rule IX. The motion for rehearing was filed, albeit by an amicus, on the last day for such filing under Rule IX. Because a motion for rehearing was filed within the ten-day period permitted by the rule, the Clerk did not issue the mandate. The Clerk acted properly in holding the mandate because the validity of a motion for rehearing by an amicus is a question for the court and not the Clerk.
In its memorandum in support of its motion to vacate the rehearing entry, the appellee states that the Supreme Court issued its decision on August 14, 1991 and that the mandate issued on that day. This is incorrect. The mandate was dated August 14, 1991 but was not issued to the trial court on that day and has not yet been issued to the trial court. In accordance with the procedure discussed above, the parties were simply sent courtesy copies of the mandate stamped “for your information” to apprise them of the costs in the case.
The purpose of this explanation is to eliminate any perception that has been created by the dissenting opinion that this case was managed differently than other cases.